The plaintiff's petition for certification to appeal from the Appellate Court, 177 Conn. App. 504, 173 A.3d 1 (2017), is granted, limited to the following issues:"1. Did the trial court properly rectify and articulate its original judgment, more than twelve months after its issuance, within the scope of the Appellate Court's grant of the defendant's motion for rectification and articulation?"2. If the answer to the first question is no, did the Appellate Court properly affirm the judgment of the trial court terminating the plaintiffs alimony only on the basis of factual findings or conclusions of law that were part of the original judgment of the trial court?"3. Did the Appellate Court properly affirm the trial court's finding of cohabitation on the basis of a definition of 'cohabitation' that does not require a romantic or sexual relationship between the alimony recipient and the individual with whom they reside?"MULLINS, J., did not participate in the consideration of or decision on this petition.